Exhibit 10.5

PHILLIPS-VAN HEUSEN CORPORATION




SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES




EFFECTIVE JUNE 25, 2009







BOARD




Annual retainer

$40,000

 

Meeting fee

$2,000

If attended in person

Plus expenses

 

$1,000

If telephonic or director participates by phone

Equity Award – Restricted Stock Units

$100,000

This award is targeted to equal the number of restricted stock units with a
value of approximately $100,000 as of the date of grant and with rounding to a
number of restricted stock units that is divisible by four (to reflect the four
vesting dates of the award).

Presiding director fee

$15,000

 







AUDIT COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$2,500

If attended in person

Plus expenses

 

$1,250

If telephonic or director participates by phone







COMPENSATION COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone







NOMINATING & GOVERNANCE COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone








--------------------------------------------------------------------------------

CORPORATE SOCIAL RESPONSIBILITY COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone









